             Case 2:18-cr-00422-SMB Document 517 Filed 04/04/19 Page 1 of 3



     PAUL J. CAMBRIA, JR. (NY 15873, admitted pro hac vice)
 1
     LIPSITZ GREEN SCIME CAMBRIA LLP
 2   42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
 3   Telephone: (716) 849-1333
 4   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 5
     ERIN. E. MCCAMPBELL (NY 4480166, admitted pro hac vice)
 6
     LIPSITZ GREEN SCIME CAMBRIA LLP
 7   42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
 8   Telephone: (716) 849-1333
 9   Facsimile: (716) 855-1580
     emccampbell@lglaw.com
10
     Attorneys for Defendant Michael Lacey
11

12

13                             UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15
     United States of America,                    CASE NO.      CR-18-00422-PHX-SMB
16

17                Plaintiff,                      UNOPPOSED MOTION TO EXTEND
           vs.                                    TIME FOR FILING REPLY IN
18                                                FURTHER SUPPORT OF DEFENDANT
     Michael Lacey, et al.,                       LACEY’S MOTION TO AMEND
19
                                                  CONDITIONS OF RELEASE (DOC. 503)
20                Defendants.                     (First Request)

21

22
           Excludable delay may occur under 18 U.S.C § 3161(h)(1)(D) as a result of this
23

24   motion or an order based thereon, as explained more fully below.

25         Defendant Michael Lacey, by and through his undersigned attorney, respectfully
26
     requests this Court, pursuant to LRCrim 12.1 and LRCiv 7.2(c) and 7.3, issue an order
27

28
                Case 2:18-cr-00422-SMB Document 517 Filed 04/04/19 Page 2 of 3



     extending the time for filing Defendant Lacey’s Reply in Further Support of his Motion to
 1

 2   Amend Conditions of Release. In light of the government’s extensive opposition, as well as

 3   pressing matters or other cases, additional time is needed to properly address these matters for
 4   the Court. Currently, Mr. Lacey’s reply is due on April 9, 2019. Mr. Lacey respectfully requests
 5
     an extension of seven (7) days to file his reply on April 16, 2019. Undersigned counsel has
 6
     consulted with Assistant United States Attorney Kevin Rapp, Esq., who does not oppose this
 7
     request.
 8
 9

10          RESPECTFULLY SUBMITTED this 4th day of April, 2019.

11

12                                         LIPSITZ GREEN SCIME CAMBRIA LLP

13                                         By: /s/          Paul J. Cambria, Jr.
14                                                   PAUL J. CAMBRIA, JR.
                                                     Attorney for Defendant Michael Lacey
15

16

17

18

19

20

21

22

23

24

25

26

27

28
              Case 2:18-cr-00422-SMB Document 517 Filed 04/04/19 Page 3 of 3




 1

 2   On April 4, 2019, a PDF version
 3   of this document was filed with the
     Clerk of Court using the CM/ECF
 4
     System for filing and for Transmittal
 5   Of a Notice of Electronic Filing to the
     Following CM/ECF registrants:
 6

 7
     Kevin Rapp, kevin.rapp@usdoj.gov
 8   Reginald Jones, reginald.jones4@usdoj.gov
 9   Peter Kozinets, peter.kozinets@usdoj.gov
     John Kucera, john.kucera@usdoj.gov
10
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
11   Patrick Reid, Patrick.Reid@usdoj.gov
     Andrew Stone, andrew.stone@usdoj.gov
12
     Amanda Wick, Amanda.Wick@usdoj.gov
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
            Case 2:18-cr-00422-SMB Document 517-1 Filed 04/04/19 Page 1 of 1




 1

 2

 3                         UNITED STATES DISTRICT COURT
 4                              FOR THE DISTRICT OF ARIZONA
 5
     United States of America,                        CASE NO.       CR-18-00422-PHX-SMB
 6

 7                 Plaintiff,                         [PROPOSED] ORDER
            vs.
 8
 9   Michael Lacey, et al.,

10                 Defendants.
11

12

13          Upon Defendant Michael Lacey’s Unopposed Motion to Extend Time for Filing Reply

14   in Further Support of Defendant Lacey’s Motion to Amend Conditions of Release, and good cause
15   appearing,
16
            IT IS HEREBY ORDERED:
17
            Extending the otherwise applicable time for filing all Defendant Lacey’s Reply in Further
18
     Support of his Motion to Amend Conditions of Release seven (7) days to be due on or before April
19

20   16, 2019.

21

22

23

24

25

26

27

28
